Citation Nr: 0920369	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cataracts, both eyes, 
and amblyopia, left eye (eye disorder).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1947 to May 1950.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, in pertinent 
part, denied the Veteran's claim for service connection for 
cataracts, both eyes, and amblyopia, left eye (eye disorder).  
The Board denied the claim in October 2007.  The Veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
January 2009, The Court vacated and remanded the portion of 
the Board's October 2007 which denied service connection for 
cataracts, both eyes, and amblyopia, left eye (eye disorder).  
 
The Board notes that the Veteran is now past 75 years of age.  
On its own motion, the Board grants advancement of this 
appeal on the docket based on the Veteran's advanced age.  38 
C.F.R. § 20.900(c) (2007).  Accordingly, please note that 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records were apparently lost 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  The Veteran has contended that he was treated for 
the claimed eye disorders during service, while attached to 
the 25th Infantry Division, 25th QM (Quartermaster) Company, 
from May 1949 to January 1950.  He alleges that he was 
treated in the 28th General Hospital, Osaka, Japan.  The 
January 2009 Order directs that records of the 28th General 
Hospital, especially for the period from November 1, 1949 to 
January 1, 1950, should be searched for records pertinent to 
the Veteran.  In addition, morning reports from the Veteran's 
unit, 25th Infantry Division, 25th QM (Quartermaster) Company, 
should be searched from January 1, 1950 to May 15, 1950.  A 
search of those records prior to January 1950 has been 
conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the Veteran an opportunity to 
identify any additional relevant in-service 
records or records proximate to the Veteran's 
May 1950 service discharge, including 
alternative records such as employment 
records, insurance records, records of 
applications for education, employment, 
benefits, or the like, and similar records.  

2.  Request that NPRC search for the Veteran's 
personnel file, administrative records for the 
Veteran, or any separately-filed hospital 
reports.  

3.  The NPRC, or other agency identified by 
the NPRC, should Search for reports of the 
Veteran's treatment at the 28th General 
Hospital, Osaka, Japan, from November 1, 1949 
through January 1, 1950.

The morning reports and sick call records for 
the Veteran's unit (the25th Infantry Division, 
25th QM (Quartermaster) Company), should be 
searched from the period from February 1, 1950 
to May 15, 1950.  

4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above, and readjudicate 
the claim.  If the benefit sought remains 
denied, an appropriate supplemental statement 
of the case should be furnished to the Veteran 
and his representative, and they should have 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




